DETAILED ACTION
This Non-Final Office Action is in response to claims filed 1/2/2020.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2020 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 1 recites the limitation of the information defining the battery pack swap plan in the last line of claim 1. There is insufficient antecedent basis for this limitation in the claim. Specifically, two separate and distinct limitations of “the information defining the battery pack swap plan” are provided in the 16th and 21st lines of claim 1. It is unclear which “information defining the battery pack swap plan” the limitation in the last line of claim 1 is referencing. If the limitations provided in the 16th and 21st lines of claim 1 are intended to be interpreted as the same, then amendments are required to establish antecedent basis between these elements. Recitations of “the information defining the battery pack swap plan” in the dependent claims are also unclear, consequently.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, 10, 11, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wakitani et al. (US 2019/0241090 A1), hereinafter Wakitani.
Claim 1
Wakitani discloses the claimed method for managing battery pack exchanges for a vehicle (see Figure 5), the method comprising maintaining, by a cloud-based swap station management system (i.e. control server 2), current swap station information for each of a plurality of battery pack swap stations (i.e. battery stations BS) (see at least ¶0122-0133, with respect to station management database DB1 depicted in Figure 7, regarding that a record for each battery station BS is maintained in station management database DB1 that includes station identification information J10, station position information J11, station structure information J12, and lane information J13, where the battery station BS replaces a mounted battery BTa of vehicle S with a stored battery BTb, as described in ¶0067). As described in ¶0078, with respect to Figure 2, control server 2 stores a station management database 22a, and thus, it is clear that control server 2 maintains the station management database 22a. 
Wakitani further discloses that the claimed method comprises receiving, by the cloud-based swap station management system, navigation information from the vehicle, the navigation information (i.e. J3 and J4) indicating a travel route of the vehicle (see at least ¶0115-0116, with respect to steps SA3 and SB1 of Figure 5, regarding that in-vehicle device communication unit 32 transmits device-related information J1 to control server 2, where device-related information J1 includes vehicle position information J3 and destination route information J4, indicating a route to a destination from the current position of the vehicle S, as described in ¶0104-0108).
Wakitani further discloses that the claimed method comprises receiving, by the cloud-based swap station management system, current vehicle information (i.e. J2 and J6) from the vehicle, the vehicle information comprising information related to a battery pack installed in the vehicle (see at least ¶0115-0116, with respect to steps SA3 and SB1 of Figure 5, regarding that in-vehicle device communication unit 32 transmits device-related information J1 to control server 2, where device-related information J1 includes battery residual quantity information J2 and battery standards information J6, as described in ¶0104-0110).
Wakitani further discloses that the claimed method comprises determining, by the cloud-based swap station management system, a battery pack swap plan based on the swap station information, the navigation information, and the vehicle information (see at least ¶0118-0120, ¶0148-0161, with respect to steps SB2-SB4 of Figure 5 and Figure 6, regarding the generation of reservation control data based on the received device-related information J1 and the station management database DB1). Wakitani further discloses that the battery pack swap plan comprising an indication of a selected replacement battery pack (i.e. stored battery BTb) at each of one or more selected battery pack swap stations of the plurality of battery pack swap stations, given that the lane identification information J15 included in the reservation control data charges a particular stored battery BTb to a particular target value, as described in ¶0170.
Wakitani further discloses that the claimed method comprises providing, by the cloud-based swap station management system, information defining the battery pack swap plan to each of the one or more selected battery pack swap stations (see at least ¶0162-0163, with respect to steps SB5 and SC1 of Figure 5, regarding that the control server transmits the reservation control data to management device 4 provided in the recommended station). Wakitani further discloses that each selected battery pack swap station reserves the selected replacement battery pack at that battery pack swap station for the vehicle based on the battery pack swap plan (see at least ¶0164, with respect to step SC2 in Figure 5, regarding that the station registers the reservation in the reservation  management database 42a based on the received reservation control data). The “information defining the battery pack swap plan” may be reasonably taught by the data generated from steps D8 and SD9 in Figure 6 (i.e. step SB2 of Figure 5).
Wakitani further discloses that the claimed method comprises providing, by the cloud-based swap station management system, information defining the battery pack swap plan to the vehicle (see at least ¶0182-0183, with respect to steps SB10 and SA4 of Figure 5, regarding that the control server transmits guidance control data to the in-vehicle device 3, where the in-vehicle device is guided on a route to the recommended station based on the scheduling route information J21 provided from step SD8, as described in ¶0192-0193, with respect to step SE5 of Figure 9). There is no antecedent basis established for the limitation of “information defining the battery pack swap plan;” therefore, this limitation may be interpreted as distinct from the limitation of “information defining the battery pack swap plan” of the previous element.
Wakitani further discloses that the vehicle updates the travel route of the vehicle based on the information defining the battery pack swap plan (see at least ¶0192-0193). See the rejection of claim 1 under 35 U.S.C. 112(b), regarding issues with this limitation.
Claims 3, 10, and 16
Wakitani further discloses that the navigation information comprises a current location of the vehicle, a destination location of the vehicle, and a planned route from the current location to the destination location (see at least ¶0105-0108, regarding device-related information J1 includes vehicle position information J3 indicating the current position of vehicle S and destination route information J4 indicating a route to a destination when the destination is set).
Claims 4, 11, and 17
Wakitani further discloses that the vehicle information comprises a type of battery pack currently installed in the vehicle and a current power level for the battery pack currently installed in the vehicle (see at least ¶0105-0110, regarding device-related information J1 includes battery residual quantity information J2 indicating a battery residual quantity and battery standards information J6 indicating standards of battery BT mountable in vehicle S).
Claim 8
Wakitani discloses the claimed system (see at least Figures 1 and 2), comprising a processor (i.e. control server control unit 20) and a memory coupled with and readable by the processor and storing therein a set of instructions (see at least ¶0078) which, when executed by the processor, causes the processor to manage battery exchanges for a vehicle by performing the method discussed in the rejection of claim 1.
Claim 15
Wakitani discloses the claimed vehicle (i.e. vehicle S in Figures 1 and 3) comprising a processor (i.e. in-vehicle device control unit 30) and a memory coupled with and readable by the processor and storing therein a set of instructions (see at least ¶0081) which, when executed by the processor, causes the processor to navigate the vehicle by performing the method discussed in the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wakitani in view of Hershkovitz et al. (translation of WO 2013/024484 A1), hereinafter Hershkovitz, and Erasmus et al. (translation of WO 2018/153912 A1), hereinafter Erasmus.
Claims 2 and 9
Wakitani further discloses that the swap station information for each of the plurality of battery pack swap stations comprises a location of the battery pack swap station (see at least ¶0122-0125, regarding station management database DB1 includes station position information J11 that is information indicating the position of the battery station BS) and an indication of each type of a plurality of different types of battery packs available at the battery pack swap station (see at least ¶0122-0131, with respect to Figure 7, regarding the station management database DB1 includes lane-related information J14 for each of the lanes L provided in the battery station BS, where each lane-related information J14 includes compliant standards information J17 that indicates the standards of the battery BT for which the replacement can be performed in the lane L). Wakitani does not further disclose that the swap station information includes a number of available units for each type of battery pack available at the battery pack swap station, a cost for each type of battery pack available at the battery pack swap Page 47 of 53Atty. Ref. No. 8322-509station, and an estimated time required to complete a battery pack exchange for each type of battery pack available at the battery pack swap station. However, incorporating these types of data into the swap station information would be obvious to one of ordinary skill in the art.
Hershkovitz discloses a similar system in which control center system 112 (similar to the cloud-based swap station management system taught by Wakitani) maintains status of battery service stations 130 (see Figure 1), which includes the types of batteries available at the respective battery service station, a number of suitable charged batteries available at the respective battery service station, and battery exchange times (see ninth page, third paragraph, regarding that status of battery service station 130 maintained by control center 112), and thus, teaches a number of available units for each type of battery pack available at the battery pack swap station, and an estimated time required to complete a battery pack exchange for each type of battery pack available at the battery pack swap station.
Erasmus discloses a similar system in which a fee for the battery type is stored (see twelfth page, first paragraph), and thus, teaches a cost for each type of battery pack available at the battery pack swap Page 47 of 53Atty. Ref. No. 8322-509station.
Since the systems of Wakitani, Hershkovitz, and Erasmus are directed to the same purpose, i.e. maintaining battery station information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swap station information of Wakitani, so as to further include a number of available units for each type of battery pack available at the battery pack swap station, a cost for each type of battery pack available at the battery pack swap Page 47 of 53Atty. Ref. No. 8322-509station, and an estimated time required to complete a battery pack exchange for each type of battery pack available at the battery pack swap station, in the same manner that Hershkovitz includes the types of batteries available at the respective battery service station, a number of suitable charged batteries available at the respective battery service station, and battery exchange times, and Erasmus includes a fee for the battery type is stored, with the predictable result of ensuring the suitable service stations have the correct type of batteries available (ninth page, third paragraph of Hershkovitz) and accommodating for a variety of different batteries that have different associated costs (second page, fifth paragraph beginning with “If all batteries were identical…” through the first paragraph on the third page of Erasmus).
 Claims 5, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakitani in view of Lalwani et al. (US 2019/0095872 A1), hereinafter Lalwani.
Claims 5 and 12
Wakitani does not further disclose determining the battery pack swap plan is further based on a total cost of the selected replacement battery packs at the one or more selected battery pack swap stations. However, it would be obvious to one of ordinary skill in the art to further select a swap station based on cost of replacement associated with the swap station.
Specifically, Lalwani discloses a similar vehicle that sends a request for a battery change, discussed in ¶0021 as an embodiment of services that are determined (similar to the battery pack exchanges taught by Wakitani) to scheduling server 106 (similar to the cloud-based swap station management system taught by Wakitani), so as to determine assignment information (similar to the battery pack swap plan taught by Wakitani) based on a total cost at the selected service provider 107 (similar to the selected battery pack swap station taught by Wakitani) (see at least ¶0019-0020, with respect to Figure 1, regarding that scheduling server 106 analyzes data 114, 115, 117 that includes charge price in conjunction with user parameters 116 that includes desired price, so as to select a service provider 107, where the assignment information is communicated to the vehicle and service provider, as described in ¶0023).
Since the systems of Wakitani and Lalwani are directed to the same purpose, i.e. determining a battery pack swap plan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wakitani, so as to determine the battery pack swap plan is further based on a total cost of the selected replacement battery packs at the one or more selected battery pack swap stations, in the same manner that Lalwani determines assignment information based on a total cost at the selected service provider, with the predictable result of accounting for user preferences that include price (¶0019 of Lalwani).
Claim 18
The combination of Wakitani and Lalwani may be applied to the battery pack swap plan is based on a total cost of the selected replacement battery packs at the one or more selected battery pack swap stations or a total time to complete exchanges using the selected replacement battery packs at the one or more selected battery pack swap stations, similar to the rejections of claim 5 and 12. A second rejection of claim 18 is provided below, in regards to the alternative limitation of claim 18, not expressed in the limitations of claims 5 and 12.
Claim 20
Wakitani does not further disclose that the instructions further cause the processor to autonomously navigate to location of one or more battery pack swap stations. However, it would be obvious to one of ordinary skill in the art to modify the vehicle of Wakitani to perform navigation autonomously.
Specifically, Lalwani discloses a similar system in which assignment information is determined by a scheduling server 106 (similar to the cloud-based swap station management system taught by Wakitani) and communicated to the vehicle 103 (similar to the vehicle taught by Wakitani), which causes the vehicle to autonomously navigate to location of one or more battery pack swap stations (i.e. service provider 107) (see at least ¶0022-0023), where the service performed on the vehicle at the service provider 107 is a battery change, as discussed in ¶0021.
Since the systems of Wakitani and Lalwani are directed to the same purpose, i.e. determining a battery pack swap plan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wakitani, such that the instructions further cause the processor to autonomously navigate to location of one or more battery pack swap stations, with the predictable result of automatically directing the vehicle to receive required services, without user intervention.
Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wakitani in view of Campbell et al. (translation of WO 2015/121852 A1), hereinafter Campbell.
Claims 6 and 13
Wakitani discloses determining the battery pack swap plan based on a time period required for replacement of the battery at other battery stations (see ¶0154), but does not disclose determining the battery pack swap plan is further based on a total time to complete exchanges using the selected replacement battery packs at the one or more selected battery pack swap stations.
Campbell discloses a similar system in which control center system 2 (similar to the cloud-based swap station management system taught by Wakitani) that determines route recommendations to suitable service stations (similar to the battery pack swap plan taught by Wakitani) is based on a total time to complete exchanges using the batteries at the selected swap station (see eighth page, second paragraph beginning with “In some embodiments…,” regarding route recommendations include data relative to the status of suitable service stations, including an estimated service duration that includes a battery exchange time).
Since the systems of Campbell and Wakitani are directed to the same purpose, i.e. determining a battery pack swap plan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wakitani, such that determining the battery pack swap plan is further based on a total time to complete exchanges using the selected replacement battery packs at the one or more selected battery pack swap stations, in the same manner that Campbell determines route recommendations to suitable service stations based on a total time to complete exchanges using the batteries at the selected swap station, with the predictable result of improving centralized route guidance by anticipating the flow of electric vehicles to the service stations and establishing precise service time estimations (third page, first paragraph of Campbell).
Claim 18
The combination of Wakitani and Campbell may be applied to teach the battery pack swap plan is based on a total cost of the selected replacement battery packs at the one or more selected battery pack swap stations or a total time to complete exchanges using the selected replacement battery packs at the one or more selected battery pack swap stations, similar to the rejection of claims 6 and 13.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wakitani in view of Wang et al. (translation of CN 106042963 A), hereinafter Wang.
Claims 7 and 14 
Wakitani does not further disclose responding to updates of the route from the vehicle by:
receiving, by the cloud-based swap station management system, updated navigation information from the vehicle, the updated navigation information indicating a change to the travel route of the vehicle; 
determining, by the cloud-based swap station management system, an updated battery pack swap plan based on the swap station information, the updated navigation information, and the vehicle information, the updated battery pack swap plan changing at least one selected replacement battery pack or at least one selected battery pack swap station; 
providing, by the cloud-based swap station management system, information of the updated battery pack swap plan to each of the one or more selected battery pack swap stations; and  Page 48 of 53Atty. Ref. No. 8322-509 
providing, by the cloud-based swap station management system, information defining the battery pack swap plan to the vehicle.
However, it would be obvious to one of ordinary skill in the art to provide the user with the option to decline the route provided by the control server of Wakitani (i.e. displayed in step SE5 of Figure 9), so as to change the route.
Specifically, Wang discloses a similar system that receives, by a cloud computing server (similar to the cloud-based swap station management system taught by Wakitani) updated navigation information from an electric vehicle (similar to the vehicle taught by Wakitani), the updated navigation information indicating a change to the optimized route (similar to the travel route taught by Wakitani) of the electric vehicle (see seventh page, paragraph beginning with “9),” regarding that the driver refuses the proposed optimized route), determines, by the cloud computing server, an updated battery pack swap plan based on charging station position and price (similar to the swap station information taught by Wakitani), the updated navigation information, and electric vehicle battery capacity and charging efficiency, residual electric quantity, current position and destination (similar to the vehicle information taught by Wakitani) (see seventh page, paragraph beginning with “The electric automobile…,” regarding steps 1, 2, and 5 are used to select a potential charging station), the updated battery pack swap plan changing at least one selected battery pack swap station (see seventh page, paragraph beginning with “9),” regarding that another charging selection is selected by the cloud computing server when the optimized route is not accepted by the driver, where the optimal path is recalculated until accepted by the driver, as discussed with respect to step 9 on the seventh page, paragraph beginning with “The electric automobile…”). 
Wang further discloses providing, by the cloud computing server, information of the updated battery pack swap plan to the selected charging station (similar to each of the one or more selected battery pack swap stations taught by Wakitani), and providing, by the cloud computing server, information defining the battery pack swap plan to the electric vehicle (see seventh page, paragraph beginning with “The electric automobile…,” regarding steps 10 and 11).
In Wakitani, the battery pack is being exchanged for a different battery pack at the station. In Wang, the battery pack is being charged at the station. However, it is the technique of updating the station reservation (i.e. battery pack swap plan) that is modified by Wang; therefore, the process that occurs at the station for providing the vehicle with a charged battery does not influence this combination.
Since the systems of Wakitani and Wang, are directed to the same purpose, i.e. assigning a station to the vehicle based on its route, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wakitani, so as to receive, by the cloud-based swap station management system, updated navigation information from the vehicle, the updated navigation information indicating a change to the travel route of the vehicle, determine, by the cloud-based swap station management system, an updated battery pack swap plan based on the swap station information, the updated navigation information, and the vehicle information, the updated battery pack swap plan changing at least one selected replacement battery pack or at least one selected battery pack swap station, provide, by the cloud-based swap station management system, information of the updated battery pack swap plan to each of the one or more selected battery pack swap stations, and provide, by the cloud-based swap station management system, information defining the battery pack swap plan to the vehicle, in the same manner that Wang receives, by a cloud computing server, updated navigation information from an electric vehicle, the updated navigation information indicating a change to the optimized route of the electric vehicle, determines, by the cloud computing server, an updated battery pack swap plan based on charging station position and price, the updated navigation information, and electric vehicle battery capacity and charging efficiency, residual electric quantity, current position and destination, the updated battery pack swap plan changing at least one selected battery pack swap station, provides, by the cloud computing server, information of the updated battery pack swap plan to the selected charging station, and provides, by the cloud computing server, information defining the battery pack swap plan to the electric vehicle, with the predictable result of permitting the driver with the option to refuse a route (seventh page of Wang).
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record, Wakitani and Wang, taken alone or in combination, does not teach that the claimed instructions further cause the processor to: 
detect current conditions along the travel route; 
generate an updated travel route based on the detected current conditions; 
send, to the cloud-based swap station management system, updated navigation information, the updated navigation information indicating the updated travel route; 
receive, from the cloud-based swap station management system, information defining an updated battery pack swap plan in response to the updated navigation information; and 
modifying the updated travel route based on the updated battery pack swap plan.  
While prior art discloses the known technique of updating a battery pack swap plan based on an updated travel route sent to a cloud-based swap station management system, where the updated battery pack swap plan is used to modify the updated travel route (see Wang, as applied to claims 7 and 14, with respect to driver acceptance of a route), prior art does not disclose the updated travel route as generated by the vehicle based on current conditions along the travel route that are detected by the vehicle, as claimed. Further, it would be unreasonable to modify the route received by the vehicle of Wakitani used for guidance in step SE5 of Figure 9, so as to be updated based on current conditions detected by the vehicle, in light of the overall claim 19. No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious before the effective filing date. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661